Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 1 of 8

j greenies

Be #8 CIRC NRE Sa rea eerie 4
i

  

ii
8 ERAT aN epebs peer gt .

UNITED STATES DISTRICT COURT i

SOUTHERN DISTRICT OF NEW YORK Wena poe a

are,
es
Ss

  
   

 

~—se we ew ewe wen ee ew eee wnewswrwnnenrwnew newer ere wren = x AB.
DONNA DYMKOWSKI, PATRICIA LONG- OCT 15 279°° 7 *
CORREA, and ANGELETTE : Wien
WATERS, Ry en watt wg
; MEMORANDUM DECISION
Plaintiffs, ; AND ORDER
-against- 07 Civ. 8473 (GBD)

NEXTEL COMMUNICATIONS, INC.,

Defendant. :
seen ee we ee ewe ee ee ee ee eee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:
This action returns to this Court from the Second Circuit after more than a decade of
ongoing litigation. At this stage, three New Jersey tort claims remain, all brought individually by

Plaintiffs Donna Dymkowski, Patricia Long-Correa, and Angelette Waters.!

Specifically,
Plaintiffs bring claims against Nextel Communications, Inc. (“Nextel”) for conspiracy to breach
fiduciary duty, aiding and abetting breach of fiduciary duty, and tortious interference.

Plaintiffs’ claims arise from Leeds, Morelli & Brown, P.C.’s (‘LMB”) representation of
587 individuals, including Plaintiffs, in their asserted employment discrimination claims against

Nextel.2 During the course of such representation, Plaintiffs allege that LMB and Nextel

negotiated a Dispute Resolution Settlement Agreement (“DRSA”) that created a framework for an

 

' All three Plaintiffs are New Jersey residents. (First Am. Compl. (“FAC”), ECF No. 22-2, ff 2, 3, 6.)

* The relevant factual and procedural background is set forth in greater detail in the prior decisions issued
by this Court and the Second Circuit. See Johnson v. Nextel Commce’ns, Inc., No. 07 Civ. 8473, 2009 WL
928131 (S.D.N.Y. Mar. 31, 2009); 660 F.3d 131 (2d Cir. 2011) (“Nextel P); 293 F.R.D. 660 (S.D.N.Y.
2013); 780 F.3d 128 (2d Cir. 2015) (“Nextel IF’); 2017 WL 4326052 (S.D.N.Y. Sept. 19, 2017); 763 F.
App’x 53, 54 (2d Cir. 2019) (“Nextel WT’). Such background is incorporated by reference herein and
familiarity with those decisions is assumed.

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 2 of 8

alternative dispute resolution process (‘““DRP’’) through which Nextel would resolve claims brought
by LMB clients. Nextel [, 660 F.3d at 135. The DRSA, Plaintiffs allege, shifted LMB’s loyalty
from its clients to Nextel, as Nextel agreed to pay LMB up to $5.5 million in attorneys’ fees to
process the employment discrimination claims through the DRP and an additional fee of $2 million
to serve as a consultant to Nextel regarding its employment discrimination practices following the
resolution of all claims. /d. at 135-36. The amount of fees Nextel would pay to LMB depended
on the number of claims resolved through the DRP and the time to resolution. /d. at 135.

LMB and Nextel executed the DRSA on September 28, 2000. /d. Acknowledging that the
terms of the DRSA contained conflicts of interest for the firm and its representation, LMB
subsequently sought agreements (the “Individual Agreements”) from its clients to participate in
the dispute resolution process and waive any conflict of interest. Nextel IJ, 780 F.3d at 133. The
Individual Agreement stated that the particular claimant had “reviewed the [DRSAJ]; had the
opportunity to discuss that Agreement with [LMB] or any other counsel of [his or her| choosing;
and agree(s] to comply fully with the terms of that Agreement.” Nextel J, 660 F.3d at 136.
Additionally, LMB obtained Pledges of Good Faith in which each claimant agreed to “selecting
two (2) representatives in my area to maintain a copy of the [DRSA]. Upon request to either of
the area representatives, claimants will be allowed to review the [DRSA].” /d. Notwithstanding
these statements, Plaintiffs allege that LMB refused to present the full DRSA to claimants, and
instead only provided the signature page of the DRSA, the Individual Agreement, and a document
entitled “Highlights of Settlement Agreement” (the “Highlights Document”). /d. The Individual
Agreement and Highlights Document disclosed the consultancy arrangement and stated that it
posed a conflict of interest, which claimants agreed to waive by signing the Individual Agreement.

Jd. Regarding attorneys’ fees, the Highlights Document stated that “Nextel is paying each

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 3 of 8

Claimant’s attorneys’ fees, costs, and expenses (other than expert witness fees) in consideration
for each Claimant participating in the DRP and honoring all of the conditions.” /d@. The Individual
Agreement explained that:

Nextel has agreed to pay an amount of money to [LMB] to cover the attorneys’ fees

and expenses, other than expert fees, that Claimants might otherwise pay to [LMB]

and for which Claimants might otherwise reimburse [LMB] for its representation

of all Claimants through the [DRP], and for [LMB’s] services rendered in

representing all Claimants through the expedited [DRP]. [LMB] will not collect or

seek to collect from any Claimant any attorneys’ fees (contingent or otherwise) or

expenses, other than expert fees, to which it might otherwise by entitled pursuant

to an agreement between [LMB] and Claimants or otherwise. I hereby knowingly

and voluntarily consent to this payment arrangement.
(Decl. of Susan Z. Haller, Ex. 1A (Individual Agreement), ECF No. 261-5, 4 3.) Neither the
Individual Agreement nor the Highlights Document discussed the specific amounts of such fees
or the conditions of those payments. Nextel J, 660 F.3d at 136.

Each of the three Plaintiffs signed the Individual Agreement and Pledges of Good Faith.
Id. Further, each Plaintiff resolved their claims against Nextel through the DRP and executed a
general release (the “General Release”) as a prerequisite to receiving any award. /d. at 135-36.

Defendant Nextel now moves for judgment on the pleadings pursuant to Federal Rule of
Civil Procedure 12(c) dismissing Plaintiffs’ claims for conspiracy to breach fiduciary duty, aiding
and abetting breach of fiduciary duty, and tortious interference under New Jersey law. (Notice of
Nextel Communications, Inc’s Rule 12(c) Mot. for J. on the Pleadings, ECF No. 259.)
Defendant’s motion is DENIED.

1. LEGAL STANDARD
A party may move for judgment on the pleadings “[a]fter the pleadings are closed—but

early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

if, from the pleadings, the moving party is entitled to judgment as a matter of law.” Burns Int’]

 

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 4 of 8

Sec. Servs., Inc. v. Int’l Union, United Plant Guard Workers of Am. (UPGWA) & Its Local 537,
47 F.3d 14, 16 (2d Cir. 1995). The standard for addressing a motion for judgment on the pleadings
pursuant to Rule 12(c) is the same as the standard used in evaluating a motion to dismiss under
Rule 12(b)(6). See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).
Accordingly, to survive a Rule 12(c) motion, “a complaint must contain sufficient factual matter,
accepted as true, to “state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In assessing
such a motion, a court may consider “the complaint, the answer [and] any written documents
attached to them.” L-7 Designs, 647 F.3d at 422 (citation omitted). “A complaint is [also] deemed
to include any written instrument attached to it as an exhibit, materials incorporated in it by
reference, and documents that, although not incorporated by reference, are ‘integral’ to the
complaint.” /d. (citation omitted and alterations in original).
Il. DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS IS DENIED
Nextel argues that Plaintiffs’ New Jersey tort claims fail as a matter of law because they
rest on the allegation that Nextel entered into a secret agreement to pay LMB attorneys’ fees and
hire the firm as a consultant. (Mem. in Supp. of Def.’s Rule 12(c) Mot. for J. on the Pleadings
(“MJP Mem.”), ECF No. 260, at 9-14.) Nextel contends that because each Plaintiff signed an
Individual Agreement and General Release, they knew about the terms of Nextel and LMB’s
arrangement, consented to the arrangement, explicitly and voluntarily waived any potential
conflict of interest, and in any event, released Nextel from all claims and agreed not to sue. (/d.)
Plaintiffs counter that they did not have complete knowledge of the arrangement between LMB

and Nextel, and because such terms were intentionally concealed from Plaintiffs, Nextel cannot

 

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 5 of 8

rely on the statements in the Individual Agreement and General Release to avoid liability. (Mem.
in Supp. of Pls.’ Opp’n to Def.’s 12(c) Mot. for J. on the Pleadings, ECF No. 264, at 13-26.)

Under New Jersey law, it is presumed that “a party who affixes his signature to a written
instrument, such as a release, has read, understood and assented to its terms. S.A. Citrique Belge
NV. v. Ne. Chemicals, Inc., No. 3:12 Civ. 05408 (PGS), 2013 WL 3223389, at *2 (D.N.J. June
25, 2013) (citing Peter W. Kero Inc. v. Terminal Construction Corp., 6 N.J. 361, 368 (1951)).
“There is an exception, however, where there is a showing of fraud, misrepresentation or over-
reaching by the releasee, or a showing that the releasor was suffering from an incapacity affecting
his ability to understand the meaning of the release or on any other equitable ground.”
Van Houten Service, Inc. v. Shell Oil Co., 417 F.Supp. 523, 527 (D.N.J. 1975) (citing Raroha v.
Earle Finance Corp., Inc., 47 N.J. 229, 234 (1966); Wojcik v. Pollock, 97 N.J. Super. 319, 324
(Law. Div. 1967)). “In such an instance, the contract is voidable and the victim may rescind the
contract.” S.A. Citrique Belge, 2013 WL 3223389, at *2 (citing Windsor Card Shops, Inc. v.
Hallmark Cards, Inc., 957 F.Supp. 562, 568 n.8 (D.N.J. 1997)). Here, Plaintiffs allege just that.
Namely, that material information was intentionally withheld from Plaintiffs prior to signing the
Individual Agreement and General Release such that these agreements are invalid. Indeed, the
Individual Agreements and Highlights Document omitted some of the most critical terms of the
arrangement between Nextel and LMB.

The Individual Agreements explain in general terms that Nextel will pay an amount of
money to LMB to cover the claimants’ attorneys’ fees that they might otherwise pay to LMB.
Nextel I, 660 F.3d at 136. The Highlights Document does not provide any additional specifics,
simply stating that Nextel is paying each claimant’s attorneys’ fees in consideration for their

participation in the DRP and honoring all its conditions. Jd These documents do not detail the

 

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 6 of 8

actual amounts of fees to be paid. Specifically, Nextel was to “pay LMB $2 million up front to
persuade its clients to drop their pending lawsuits against Nextel and sign individual agreements
to participate in the dispute resolution process. The DRSA further provided that Nextel would pay
another $1.5 million to the firm upon resolution of half of the claims and a final $2 million upon
resolution of the remaining claims.” Nextel I, 780 F.3d at 132. Further, “there were time limits
imposed on LMB under the DRSA for resolving all the claims” and the “firm’s fee was reduced
by the number of claimants who did not participate in the [DRP].” /d. at 134 n.7. The Individual
Agreements and Highlights Document, however, did not disclose this actual conflict that LMB
would not be compensated based on how vigorously the firm represented its clients. Instead, the
firm was incentivized “to engage in an en masse solicitation of agreement to, and performance of,
the DRSA’s terms from approximately 587 claimant clients.” Nextel I, 660 F.3d at 140. While it
is common for defendants to agree to pay attorneys’ fees for plaintiffs in settlement agreements,
such payments are most often tied to the amount of the plaintiffs’ recovery. Plaintiffs had no
reason to assume that the disclosures in the Individual Agreement or Highlights Document that
Nextel would be paying the claimants’ attorneys’ fees created the enormous conflict of interest
that it did. This is underscored by the fact that the claimants’ retainer agreement with LMB
contemplated “a one-third contingency fee” to be paid to LMB. /d. at 135. Moreover, though the
consultancy agreement was disclosed as a conflict of interest, the amount of LMB’s compensation
(i.e., $2 million) was withheld from the Individual Agreements and Highlights Document.

These terms were fully laid out in the DRSA. Plaintiffs, however, allege that they were

not provided with a copy of the DRSA, despite statements to the contrary in the Individual

 

3 Plaintiffs also allege that Nextel and LMB executed subsequent amendments to the DRSA that were
material and never disclosed to Plaintiffs, including an amendment that put a cap on the total value of all
claims. (FAC {{ 56, 58.)

 

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 7 of 8

Agreements. (FAC ¢ 47.) In fact, Plaintiffs claim that LMB refused to provide the DRSA to
Plaintiffs, instead falsely claiming that Plaintiffs could not see the DRSA because of
confidentiality agreements. (/d. {| 47, 107.) Nextel argues that even if this allegation is true,
Plaintiffs’ remedy lies solely against LMB, as they make no allegations suggesting Nextel’s
involvement. (See MJP Mem. at 13-14.) However, Plaintiffs specifically allege that upon signing
the DRSA, LMB assumed an agency relationship with Nextel. (FAC § 45.) Further, Plaintiffs
contend that Nextel and LMB prepared the limited Highlights Document and intended to conceal
the true nature of their agreement from the claimants. (See, e.g., id. [§ 49, 88.) Plaintiffs claim
that they relied on LMB’s “false, incomplete, and misleading representations” in agreeing to the
DRP. Ud. 453.) Accepting Plaintiffs’ allegations as true, Nextel cannot rely solely on Plaintiffs’
attestation in the Individual Agreements that they reviewed the DRSA to argue that Plaintiffs in
fact knew the extent of LMB and Nextel’s agreement. For similar reasons, Nextel cannot put forth
the General Release as an absolute defense at this stage of the proceedings.* To be sure, if Plaintiffs
are, ultimately, unable to present sufficient evidence supporting their allegations, Defendants may
be able to rely upon these agreements to defeat Plaintiffs’ claims.
Il. CONCLUSION

Nextel’s motion for judgment on the pleadings, (ECF No. 259), is DENIED.

 

* Nextel also argues that because Plaintiffs have not returned the settlement payments received in
consideration for the Individual Agreement and General Release, they have ratified the releases and
cannot challenge their validity. (MJP Mem. at 14; Def. Nextel Communications, Inc.’s Reply Brief in
Resp. to Pls.” Opp’n to Nextel’s Rule 12(c) Mot. for J. on the Pleadings, ECF No. 266, at 9-10.) Where a
party “continues to perform under a contract after learning of the fraud, that party is deemed to have
waived its right to pursue its fraud claim.” Metex Mfg. Corp. v. Manson, No. 05 Civ. 2948 (HAA), 2008
WL 877870, at *6 (D.N.J. Mar. 28, 2008) (citing Gennari v. Weichert Co. Realtors, 288 N.J. Super. 504,
546 (App. Div. 1996)). There is no evidence, however, that Plaintiffs continued to receive settlement
payments after learning of the true terms of the DRSA and Nextel’s cited cases do not stand for the
proposition that Plaintiffs were required to refund previously received payments before challenging the
releases.

 

 
Case 1:07-cv-08473-GBD-KNF Document 268 Filed 10/15/20 Page 8 of 8

The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
October 15, 2020

SO ORDERED.

Guage b DamS

B. DANIELS
Med tates District Judge

 

 

 
